COURT OF APPEALS OF VIRGINIA


              Present: Judges McCullough, Decker and Senior Judge Felton
UNPUBLISHED



              FAIRFAX COUNTY SCHOOL BOARD
                                                                                 MEMORANDUM OPINION*
              v.     Record No. 0934-15-4                                             PER CURIAM
                                                                                    OCTOBER 13, 2015
              CAROLYN WASHINGTON


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Michael N. Salveson; Charles F. Trowbridge; Littler Mendelson,
                               P.C., on briefs), for appellant.

                               (Kathleen Grace Walsh, on brief), for appellee.


                     Fairfax County School Board (hereinafter “employer”) appeals a decision of the

              Workers’ Compensation Commission (hereinafter “the commission”) finding that Carolyn

              Washington’s stroke was caused by her workplace accident on February 18, 2014. Appellant

              also asserts that the commission’s May 15, 2015 opinion failed to meet the minimum

              requirements for a review opinion established by Code § 65.2-705.

                     We have reviewed the record and the commission’s opinion and find that this appeal is

              without merit. With respect to the first assignment of error, we affirm for the reasons stated by

              the commission in its final opinion. See Washington v. Fairfax Cnty. Pub. Schs., JCN

              VA00000896605 (May 15, 2015). With respect to the argument raised in the second assignment

              of error, employer has failed to include a reference to the page(s) of the record where that

              argument was preserved below, as required by Rule 5A:20(c). Furthermore, the appendix

              contains no objection from employer regarding the adequacy of the commission’s opinion for


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
purposes of Code § 65.2-705. See e.g., Layne v. Crist Elec. Contr., Inc., 62 Va. App. 632, 644,

751 S.E.2d 679, 685 (2013) (“‘a challenge to the authority of the commission [i]s subject to

being waived . . . ’” (quoting Hitt Constr. v. Pratt, 53 Va. App. 422, 434, 672 S.E.2d 904, 909

(2009))). Accordingly, employer has failed to preserve this argument for appeal. Rule 5A:18.

Finally, employer does not ask that the Court consider this argument to attain the ends of justice,

and we decline to engage in such an analysis sua sponte. See Edwards v. Commonwealth, 41
Va. App. 752, 761, 589 S.E.2d 444, 448 (2003) (en banc). We therefore will not consider this

assignment of error.

       We dispense with oral argument and summarily affirm because the facts and legal

contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                         Affirmed.




                                            - 2-